DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on March 15, 2021.  Claims 1, 5, 6, 9, 10, 13, 14, 17, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “I.  Drawing Objections” section on page 5 of the Applicant’s Response filed on March 15, 2021, the amendment to claim 1 to clarify the recited features has obviated the necessity of the objection to the drawings.  Therefore, the rejection is withdrawn.
Concerning the “II.  Claim Objection” section on page 5 of the Applicant’s Response filed on March 15, 2021, the cancellation of claims 70 and 71 has rendered the objection to the claims moot.  Therefore, the objections are withdrawn.
Concerning the “III.  Rejections Under 35 U.S.C. Section 101” section on page 6 of the Applicant’s Response filed on March 15, 2021, the amendment to claim 1 has obviated the necessity of the rejection to the claims under 35 U.S.C. §101.  Therefore, the rejections are withdrawn.
Concerning the “IV.  Rejections Under 35 U.S.C. Section 112” section on page 6 of the Applicant’s Response filed on March 15, 2021, the amendment to claim 1 to address the issue of a lack of written description has obviated the necessity of the rejection to the claims under 35 U.S.C. §112(a).  Therefore, the rejections are withdrawn.


Response to Arguments
Concerning the “Examiner Interview” section on pages 6-9 of the Applicant’s Response filed on March 15, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Specification
The disclosure is objected to because of the following informalities: On page 21 of the Specification, in lines 30-33, the paragraph reads: “Fig. 10 is a schematic view illustrating a catheter delivered via a femoral approach with a side channel and an embolic protection device with a tether; the device includes hinge portions 340 allowing for an upward movement conversion of the tractive force…”  However, Figure 10 does not include the element of 340.  The feature 340 is shown instead in Figure 12.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 of the claim recites “a catheter device (2, 500) comprising;”.  However, the claims appear to be drawn to Figure 13, wherein the reference number (500) is not associated with said system.  Furthermore, “comprising” is succeeded by a semi-colon, but should be succeeded by a colon.  Line 2 of the claim recites “an elongate sheath (503)”.  However, the claims appear to be drawn to Figure 13, wherein the elongate sheath of Figure 13 is drawn to reference number (7).  The elongate sheath (503) is associated with the embodiments of Figures 16a-c, 17a-c, and 18a-c.  Line 13 of the claim recites the phrase “at least one tissue apposition sustaining unit (300, 350)”.  However, the claims appear to be drawn to the embodiment of Figure 13 specifically, wherein the tissue apposition sustaining unit of said embodiment is associated with reference number (350) and not reference number (300).  Line 15 of the claim recites the limitation of “a sustaining point (502)”.  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 is drawn to the specific embodiment of Figure 13 due to the inclusion of the limitation of “at least one tissue apposition sustaining unit comprising an elongated pusher body”.  However, claims 5, 6, 13, and 14 all introduce limitations with regards to tethers.  There are no tethers that are shown within the embodiment of Figure 13 that are in addition to the transluminal delivery unit (130) and the at least one tissue apposition sustaining unit (350).  Furthermore, there is no description within the specification that discusses a pusher body in addition to at least one tether.  Pushers and tethers are discussed in the alternative throughout the Specification, and any discussion of “tethers” are specifically 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 1 of the claim recites the limitation of “said rib”.  However, claim 9, the claim upon which claim 10 depends, recites the limitation “at least one rib”, therein making it indefinite as to whether the device of claim 10 must have only a single rib or if it may have a plurality of ribs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shezifi et al. (US 2016/0324621, hereinafter Shezifi).
Concerning claim 1, the Shezifi et al. prior art reference teaches a catheter device (Figure 4; 100) comprising: an elongate sheath with a lumen and a distal end for positioning at a heart valve (Figure 4; 103), an embolic protection device for temporarily positioning across an apex of the aortic arch for deflection of embolic debris from the ascending aorta to the descending aorta (Figure 3C; 100), said embolic protection device is connectable to a transluminal delivery unit extending proximally from a connection point (Figure 4; 203), and having: a frame with a periphery (Figure 4; 200), a blood permeable unit within said periphery (Figure 4; 201) and configured for allowing blood flow to permeate therethrough while preventing embolic particles from passing therethrough downstream an aortic valve into side vessels of said aortic arch to the brain of a patient ([¶ 0048]), and at least one tissue apposition sustaining unit comprising an elongated pusher body extending from said catheter (Figure 4; 202), configured to be positioned inside said aortic arch, and being attached to said embolic protection device at a sustaining point (Figure 4; 400) located at a distal region of said embolic protection device, for application of a stabilization force offset to said connection point at said embolic protection device and for providing said stabilization force by pushing towards side vessels of an inner wall of said aortic arch, away from said heart, and in a direction perpendicular to a longitudinal extension of said periphery, when said catheter device is positioned in said aortic arch, such that tissue apposition of said periphery to an inner wall of said aortic arch is supported by said stabilization force for improving stability and peripheral sealing ([¶ 0051], wires may be pushed or pulled to deflect the embolic protection device, therein allowing 202 to be defined as a pusher body, given it may be pushed); wherein said elongated pusher body is positioned in a first position when said embolic protection device is in an expanded configuration; said first position comprising said elongated bead 400 acts as connection point for wire 202 and may attach said wire to the filter membrane 201 therein having the pusher body being connected within the periphery defined by 200).; said elongated pusher body forcing said embolic protection unit in said direction perpendicular to a longitudinal extension of said periphery.
Concerning claim 17, the Shezifi reference teaches the catheter device of claim 1, wherein said blood permeable unit is a flexible flat membrane with defined porosity or holes ([¶ 0048]), and the elongated pusher body is distally attached to said membrane (Figure 4; 400 | [¶ 0052]).
Concerning claim 20, the Shezifi reference teaches the catheter device of claim 1, wherein the catheter device may further comprise a shape memory element configured to said elongated pusher body ([¶ 0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shezifi et al. (US 2016/0324621, hereinafter Shezifi) in view of Carpenter et al. (US 2010/0179583, hereinafter Carpenter).
Concerning claims 9 and 10, the Shezifi reference teaches the catheter device of claim 1, but does not specifically teach at least one rib, wherein said elongated pusher body is distally attached at said rib.
However, the Carpenter reference teaches a catheter device including an embolic protection device (Figure 5; 100), therein being in the same field of endeavor as the Shezifi reference, wherein the Carpenter reference further teaches an embolic protection device including a frame with a periphery (Figure 5; 106) and a blood permeable unit (Figure 5; 108), a tissue apposition sustaining unit comprising an elongated pusher body (Figure 5; 300) attached to the embolic protection device, wherein said elongated pusher body is positioned in a longitudinal direction between a proximal and a distal end of said embolic protection device, centrally of the blood permeable unit, and within the periphery, wherein the frame includes at least one rib (Figure 5; 110), wherein said elongated pusher body is distally attached at said rib (Figure 5; 170), and wherein said rib connects between opposite joints (Figure 5; ends of 110 attached to frame 106).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the frame of the Shezifi reference include the rib of the Carpenter reference to assist in expanding the embolic protection device for deployment or alternatively contracting the embolic protection device for removal as it is drawn proximally into the elongate sheath (Shezifi; [¶ 0079]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/3/2021